EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Talbot on 30 August 2022.
The application has been amended as follows.
Claim 1.	(Currently Amended)  An apparatus, comprising: 
a circuit structured to:
identify a first source object, a second source object, and a load bus object;
determine locations of the first source object, the second source object, and the load bus object on a one-line topology; 
receive operational parameters of the first source object, the second source object, and the load bus object; 
define, using the one-line topology, a first route including objects electrically connected between the first source object and the load bus object; 
define, using the one-line topology, a second route including all objects electrically connected between the second source object and the load bus object; and
control operation of the first route and the second route including generating an active route list and determining route states associated with the first route or the second route based on a switch action processing function. 

Claim 11.	(Currently Amended)  A system, comprising:
a first genset controller associated with a first genset and a first genset switch;
a second genset controller associated with a second genset and a second genset switch;
a genset branch switch controller associated with a genset branch switch coupled to the first genset switch and the second genset switch via a genset branch bus;
a utility switch controller associated with a utility switch; and 
a load bus controller associated with a load bus coupled to the genset branch switch and the utility switch,
wherein the system is structured to generate a route table defining
a first route including the first genset, the first genset switch, the genset branch bus, and the genset branch switch, and the load bus,
a second route including the second genset, the second genset switch, the genset branch bus, the genset branch switch, and the load bus, and
a third route including the utility switch and the load bus, 
wherein the system generates an active route list based on the route table and determines route states associated with the first route, the second route, and the third route based on a switch action processing function,  
wherein the system selectively activates the first route by communicating with the first genset controller, the genset branch switch controller, and the load bus controller,
wherein the system selectively activates the second route by communicating with the second genset controller, the genset branch switch controller, and the load bus controller, and
wherein the system selectively activates the third route by communicating with the utility switch controller and the load bus controller.
	
Claim 13. 	(Currently Amended)  The system of claim 12, wherein theis structured to receive the transition type function from the load bus controller and control operation of the first genset and the first genset switch to achieve the activation or deactivation of the first route. 

Claim 15. 	(Currently Amended)  The system of claim 13, wherein the switch action processing function is structured to communicate a switch state function to the load bus routing function, and
wherein the active route list is generated by the load bus routing function based on the switch state function. 

Claim 16.	(Currently Amended)  A method, comprising:
generating a one-line topology of a power system including source objects, switch objects, bus objects, and controller objects;
populating each object with operational parameters;
generating a routing table defining available routes between source objects and bus objects, each route including all objects electrically connected between a source object and a bus object of the route; 
generating an active route list and determining route states associated with the routing table based on a switch action processing function; and
controlling the power system by activating and deactivating routes.

Claim 18. 	(Currently Amended)  The method of claim 16, wherein the active route list includes 
further comprising communicating a transition type to switch objects to control activation or deactivation list of routes.  

Claim 22. (Cancelled)










DETAILED ACTION
Response to Arguments
The examiner’s amendment of 31 August 2022 overcomes the rejections of the previous Office Action.
Allowable Subject Matter
Claims 1-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the apparatus of claim 1, specifically comprising:
control operation of the first route and the second route including generating an active route list and determining route states associated with the first route or the second route based on a switch action processing function, in the context of the other components in the claim.
Claims 11 and 16 are allowed for reciting a similar limitation.
The remaining claims are allowed due to their dependency on an allowed claim.
The closest prior art, Biallas (US 2013/0069437), used to teach claims 1-20 in the previous Office Action teaches controlling routes and switches based on detected faults in the routes - more of a reactionary control.  The instant invention aims to control routes based on route states and a switch action processing function. While the skilled artisan may interpret the faulty routes of Biallas being a “route state”, the instant specification defines route states as “unknown, disconnected, unable to disconnect, connected, or unable to connect”.  Biallas is silent in regard to this and does not teach a “switch action processing function” as defined in the current application.  Thus, the amendment to the independent claims overcomes the teachings of Biallas. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832